Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. The applicant argues in the remarks/arguments that the combination of Blake and Lewis fail to disclose an elastic main body which is inlaid in a gap between the memory unit and the water-cooling assembly serving as a filling medium. However, the office disagrees. The office noted that Blake discloses a ceramic cap inlaid within a gap between the cooling assembly #42 and memory device #10, however, Blake didn't disclose said cap being flexible. Reference Lewis was used to disclose a ceramic cap having flexibility, as such the office notes that the combination of Blake in view of Lewis, the ceramic cap disposed in a gap between #42 and #10 (as taught by Blake) would be modified to be made of a flexible ceramic material (as taught by Lewis) to help dissipate heat away from #10 towards #42. Thus, the office notes that the arguments presented are not persuasive.
Claim objections set forth on 7/13/2022 have been withdrawn due to the amendments filed on 11/29/2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. (US Patent 4,771,366) in view of Koike et al. (JP 2001196516), or alternatively over Blake et al. (US Patent 4,771,366) in view of Lewis (US 2005/0151555) and in further view of Koike et al. (JP 2001196516).
Regarding claim 1, Blake discloses (Fig.3 and Col.10 Lns.2-7: embodiment that utilizes the adhesive) a memory auxiliary heat transfer structure (40) correspondingly assembled with at least one memory unit (10) and a water-cooling assembly (42, Col.10, Lns.7-8), the memory auxiliary heat transfer structure comprising: an elastic main body (18, 18 is ceramic (Col.11, Lns.43-45) which by definition has elasticity) having a first end (see Fig.3 below, upper horizontal portion of 18), a second end (see Fig.3 below, lower horizontal portion of 18) and a middle section (see Fig.3 below, vertical portion of 18 between the first end and the second end), two ends (See Fig.3 below: the two end sections of the middle section will extend to be connected to the first end and the second end) of the middle section extending to connect with the first and second ends, a first angle (See Fig.3 below: angle between the middle section and the first end) or a second angle (See Fig.3 below: angle between the middle section and the second end) being contained between the middle section and the first and second ends respectively, the middle section having a heated side (side of middle section contacting 12 is heated by 12) and a contact side (side of middle section contacting 42), the heated side being disposed corresponding to at least one chip (12) disposed on the memory unit (heated side is disposed corresponding to 12 disposed on 10), the contact side being assembled with the water-cooling assembly (contact side is assembled with 42), and the elastic main body being guided into and assembled with the water-cooling assembly via the first and second ends (18 can be guided into and assembled with 42 via the first and second ends of 18 because each 42 is spaced apart from one another to allow room for 18 to fit in between them); wherein the elastic main body is inlaid in a gap (gap between 42 and 10 wherein 18 is inlaid) between the memory unit and the water-cooling assembly serving as a filling medium (18 acts as a filling medium because it fills the gap between 42 and 18), and when an external force (external force applied to the middle section; i.e., the compression force from 42) is applied to the middle section of the elastic main body, the middle section of the elastic main body is compressed and deformed (the external force from 42 compresses and deforms the middle section because elastic materials are known to compress and deform when a compression force is applied) from a first position (position of the middle section prior to applying the external force when 18 and the surface of 12 facing the middle section are not attached together) wherein the middle section is separated from a surface (surface of 12 facing the middle section) of the chip, to a second position (position of the middle section after applying the external force when 18 in inlaid between 42 and 10 and the external force from 42 compresses and deforms the middle section to attach to the surface of 12 facing the middle section) wherein the middle section is attached to the surface of the chip (Newton’s third law of motion and the definition for elasticity teach the functional limitation allowing the middle section to tightly attach to and separate from a surface of the chip on the memory unit).
Alternatively, Lewis teaches (Fig.3) the elastic main body (cooling device body 305) is a flexible/elastic ceramic ([0083]: flexible ceramic).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Lewis to modify the device of Blake such that the ceramic of the elastic main body is a flexible ceramic so that the flexible ceramic body can go from a first position where the middle section is separated from a surface of the chip to a compressed and deformed second position where the middle section is attached to the surface of the chip, as claimed, in order to allow the elastic main body to bend, bow, or distort to provide optimal thermal transfer and thermal contact between the chip and the elastic main body by utilizing a material with low rigidity thus also avoiding the risk of failure/breaking when distorted/compressed/deformed (Lewis: [0083]).
Blake (alone, or as modified by Lewis above) fails to explicitly disclose the first and second angles being larger than 90 degrees so that the first and second ends of the elastic main body are in an inclined state.
However, Koike teaches (Figs.2a-c) the first (see Fig.2b below, angle between the first end and the middle section) and second angles (see Fig.2b below, angle between the second end and the middle section) being larger than 90 degrees so that the first (see Fig.2b below) and second ends (see Fig.2b below) of the main body (12a and 12b) are in an inclined state (the first and second ends are in an inclined state as shown in Fig.2b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Koike to modify Blake (alone, or as modified by Lewis above) such that the first and second angles are larger than 90 degrees in order to utilize a more gradually sloping angle that is less sharp thus decreasing the potential damage that could be caused from the first and second angled corners of the elastic main body when coming into physical contact with the water-cooling assembly, and further to provide an easier way of connecting/disconnecting the main body from the memory unit due to the sloped design of the main body (Koike: [0011]).
Examiner’s Note: Further regarding claim 1, the Office notes that the limitation “when an external force is applied to the middle section of the elastic main body, the middle section of the elastic main body is compressed and deformed from a first position wherein the middle section is separated from a surface of the chip, to a second position wherein the middle section is attached to the surface of the chip.” is a functional limitation. Since the structure of the device of Blake (alone, or as modified by Lewis above) as modified by Koike is identical to the claimed structure, the device of Blake (alone, or as modified by Lewis above) as modified by Koike is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the main body of Blake (alone, or as modified by Lewis above) as modified by Koike is taught to have elasticity by definition and therefore considered capable of performing the recited function.

    PNG
    media_image1.png
    487
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    165
    611
    media_image2.png
    Greyscale

Regarding claim 2, Blake teaches the contact side has a wear-resistant layer (Col.10 Lns.2-7, the resilient material of high thermal conductivity between 18 and 42 on the contact side in order to bias 18 and 42 toward each other to form a low thermal resistance path will also act as a barrier to protect from wear (i.e. wear from friction when 18 and 42 contact)), the wear-resistant layer being formed on the contact side by means of electroplating, surface treatment or coating (the resilient material of high thermal conductivity between 18 and 42 is formed on the contact side by means of coating).
It is noted that the limitation, "the wear-resistant layer being formed on the contact side by means of electroplating, surface treatment or coating.” is a product-by-process limitation.  Even though product-by-process limitations are limited by and defined by the process, determination of patentability is based on the product itself. Specifically, the patentability of a product in the product-by-process limitation does not depend on its method of production. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir 1985). In this case, the gap fill material of Blake satisfies the structural limitations of the claim. See also MPEP 2113.
Regarding claim 4, Blake teaches the main body is made of a material (material of 18: ceramic, Col.11, Lns.43-45) with better thermo-conductivity (18 conducts heat from 12 to 42, Col.8, Lns.2-5), which is selected from a group consisting of gold, silver, copper, iron, aluminum, titanium, copper alloy, aluminum alloy, titanium alloy, graphite and ceramic material (ceramic, Col.11, Lns.43-45).
Regarding claim 6, Blake teaches the water-cooling assembly is a water-cooling tube1 (42 is a cold plate and cold plates are known to have water-cooling tubes, therefore, the cold plate acts as a water-cooling tube because it transfers water through the cold plate via the cold plate’s water-cooling tubes), the contact side being in contact and connection with the water-cooling assembly by a frictional means (Col.10 Lns.2-7, even with the use of the adhesive that connects the water-cooling assembly 42 to the contact side of the middle section of the main body 18, there must be some friction force to hold 42 to 18).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blake and Koike, or alternatively over Blake, Lewis, and Koike as applied to claim 1 above, and further in view of Cipolla et al. (US Patent 8,081,473).
Regarding claim 5, Blake (alone, or as modified by Lewis above) in view of Koike fails to explicitly teach the heated side has a thermo-conductive medium, the thermo-conductive medium being selected from a group consisting of silver heat dissipation paste, copper foam, aluminum foam, thermo-conductive adhesive (paste) and gap pad.
However, Cipolla discloses (Fig.3B) the heated side (surface of 12 touching 6) has a thermo-conductive medium (15, Col.6, Lns.59-65), the thermo-conductive medium being selected from a group consisting of silver heat dissipation paste, copper foam, aluminum foam, thermo-conductive adhesive (paste) and gap pad (thermo-conductive adhesive, Col.6, Lns.63-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Cipolla to modify Blake (alone, or as modified by Lewis above) in view of Koike such that the heated side has a thermo-conductive medium in order to increase the contacting surface area between the heated side and the at least one chip in order for heat to be more efficiently transferred from the at least one chip to the main body as taught by Cipolla (Col.6, Lns.59-65).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The cold plate of Blake acts identically to the water-cooling assembly is a water-cooling tube as described in applicant’s specification because both the cold plate and the water-cooling assembly comprise a water-cooling tube.